--------------------------------------------------------------------------------

GEOCHEM EXPLORATION, LLC
PO Box 356 Casper, Wyoming 82602

 

LETTER OF INTENT

THIS LETTER OF INTENT, hereinafter referred to as the “LOI”, is entered into,
dated and made effective this 13th day of November, 2007.

BETWEEN:    AMERIWEST ENERGY CORP., (a Nevada Corporation) <>

(“AMERIWEST”)

AND:               GEOCHEM EXPLORATION, LLC (a Wyoming limited liability
company) having an address at PO Box 356, Casper, Wyoming 82602

(“Geochem”)

WHEREAS Geochem holds a 100% Working Interest in and to the Skull Valley
Properties (the “Interest” or the “Assets”), as more particularly described in
Schedule “A” attached hereto;

AND WHEREAS AMERIWEST wishes to acquire, and Geochem wishes to sell to
AMERIWEST, a 100% working interest and an 80% Net Royalty Interest (the ”NRI”)
in and to the Assets in exchange for the payment to Geochem of a total of
US$400,000.00, due and payable as set forth below.

AND WHEREAS the parties wish to enter into this letter of intent (the “LOI”)
that sets forth the material terms of agreement and payment structure.

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the parties hereto agree as follows:

1.

Upon execution of this LOI, AMERIWEST will pay Geochem the sum of US$100,000.00.
Said payment will be fully earned and non-refundable as of the execution of this
LOI, but applicable to the purchase price to be paid by AMERIWEST for the
Assets.

    2.

AMERIWEST will have until December 15, 2007 to conduct its due diligence as to
the condition of and title to the Assets and the prospect in general. The
parties hereto agree that they will negotiate in good faith towards ensuring
that the parties


--------------------------------------------------------------------------------


hereto enter into, on or before December 15th , 2007, a definitive agreement
(the “Definitive Agreement”) containing substantially the same terms and
provisions as this LOI. Upon execution of the Definitive Agreement, AMERIWEST
will pay Geochem the sum of US$100,000.00. Said payment will be fully earned and
non-refundable as of the execution of the Definitive Agreement, but applicable
to the purchase price to be paid by AMERIWEST for the Assets.

    3.

The Definitive Agreement shall provide for the following terms:

          a.           the payment by AMERIWEST to Geochem for the remaining
purchase price, being the amount of US$200,000.00 (the “Payment”), is to be paid
on or before February 1, 2008;

          b.           the Closing date of the Definitive Agreement will occur
on or before February 1, 2008, prior to which AMERIWEST may conduct additional
due diligence as to the condition of and title to the Assets and the prospect in
general;

          c.           the conveyance at Closing by Geochem of the Assets,
subject to the re-conveyance provisions set forth below;

          d.           an obligation on the part of AMERIWEST to spud, drill and
complete a well in the currently permitted area on or before June 1, 2008 (the
“Drilling Obligation”), subject to the condition set forth below and the right
of AMERIWEST to pay Geochem for one or more Extension Periods as set forth
below;

          e.           in the event the parties are unable to locate a drilling
rig to attend the property pursuant to the timing set out herein, the parties
agree that an extension will be granted for any such reasonable period as may be
required, using diligent efforts, to locate and deliver the rig to the property
and that upon delivery of the rig, the well be promptly drilled, logged and
completed in accordance with the Drilling Obligation.

          f.           the right of AMERIWEST to extend the deadline for
completion of the Drilling Obligation by paying Geochem one or more extension
fees each in the amount of US$200,000.00 for each extension period, each of a 3
month length, but in no case shall the Drilling Obligation deadline extend
beyond December 31, 2008;

          g.           the execution of documents at Closing by AMERIWEST
sufficient to re-convey the Assets to Geochem to secure performance of the
Drilling Obligation, with said original re-conveyance documents to be held in
escrow by Geochem and to be released to AMERIWEST upon its satisfying its
Drilling Obligation or if the Drilling Obligation is not satisfied by December
31, 2008, then to be delivered to Geochem;

          h.           all costs associated with maintenance of the Assets and
with the drilling and completion of the well after Closing shall be borne by
AMERIWEST, the estimated cost of the test well is described in Schedule “B”
attached hereto;

          i.           all documents necessary to transfer all right, title and
interest in and to the Assets will be executed at the time of Closing and all
right, title and interest in and to the Assets will be transferred to AMERIWEST
upon Closing, subject to the provisions set forth above;

          j.           Geochem will make reasonable and customary
representations and warranties as to title to the Assets;

--------------------------------------------------------------------------------

          k.           Closing shall be conditioned upon (i) Geochem shall
operate its business only in the ordinary course and will not sell, distribute,
license or encumber any of the Assets; (ii) the receipt of any certificates,
legal, tax or other opinions and/or documents related to the Assets, including a
legal opinion of local Wyoming counsel employed by AMERIWEST that the transfer
contemplated by the Definitive Agreement of the Assets is binding under
applicable Wyoming and US federal laws, as AMERIWEST may reasonably request,
including documents relating to any tests or geological work performed or
studies or reports completed, provided these are not subject to non-disclosure
covenants by Geochem in connection with any third-party agreements; (iii) the
receipt of all consents, approvals, authorizations and orders required of or for
the completion of any document required hereunder; (iv) with respect to the
Assets, the existence of no outstanding mergers, acquisitions, financial
commitments, obligations, liabilities, etc. other than those contemplated in
this transaction or incurred in the ordinary course of business; and (v) the
presence, at Closing, of sufficient funds from AMERIWEST to submit any bond
funds required to transfer title to the Assets to AMERIWEST together with
whatever consents of the Other Royalty Holders may be required to complete the
legal opinions referred to herein;

4.           AMERIWEST will, in the Definitive Agreement, represent and warrant
to Geochem that:

  (a)

it is validly incorporated and is in good standing with all regulatory agencies;

        (b)

there are no legal actions against AMERIWEST or its directors or officers and
the company knows of no intended legal actions against the company and is not
engaged in any legal actions against other parties;

        (c)

there are no outstanding mergers, acquisitions, financial commitments,
obligations, liabilities, etc. other than those contemplated in this transaction
concerning AMERIWEST; and

        (d)

there are no legal actions against the company or directors, officers and/or
shareholders of the company nor does AMERIWEST know of any intended legal
actions against it or any of its directors and AMERIWEST is not engaged in any
legal actions against other parties, and is current in all filings with tax and
regulatory authorities.

5.           Geochem will, in the Definitive Agreement, represent and warrant to
AMERIWEST that:

  (a)

it is a Wyoming limited liability company and is in good standing with all
regulatory agencies;

        (b)

there are no legal actions against the Assets or against the company or
directors of the company nor does Geochem know of any intended legal actions,
including


--------------------------------------------------------------------------------


 

government actions for environmental or royalty / tax liabilities, against it or
any of its directors and Geochem is not engaged in any legal actions against
other parties, and is current in all filings with tax and regulatory
authorities;

        (c)

its business and financial condition remain materially unchanged from any due
diligence or financial statement documentation provided to AMERIWEST prior to
Closing;

        (d)

it owns 100% beneficial right, title and interest in and to the Assets which
will be more particularly disclosed in a schedule to the Definitive Agreement,
subject to any liens, charges, securitizations, UCC filings or debts disclosed
in to AMERIWEST prior to Closing;

        (e)

there have been no other issuances of shares of its capital stock, or
instruments exercisable for, convertible into or otherwise entitling the holder
to acquire shares of its capital stock, other than in connection with the
Closing or financing of the transactions to be contemplated in the Definitive
Agreement (and then only on the terms contemplated by the Definitive Agreement);

        (f)

there are no outstanding mergers, acquisitions, financial commitments,
obligations, liabilities, etc. other than those contemplated in this
transaction.

6.           The Definitive Agreement shall provide that each and every
obligation of AMERIWEST to be performed hereunder shall be subject to the
satisfaction prior thereto of the following conditions:

  a)

the representations and warranties made by Geochem in this LOI and the
Definitive Agreement or given on its behalf hereunder shall be substantially
accurate in all material respects on and as of the closing date with the same
effect as though such representations and warranties had been made or given on
and as of the closing date;

        b) Geochem shall have performed and complied with all obligations and
covenants required by the Definitive Agreement to be performed or complied with
by it prior to or at Closing; and         c)

as of Closing there shall not have occurred any material adverse change to
Geochem or to the Assets, financially or otherwise, which materially impairs the
ability of AMERIWEST to conduct its business;

7.           The Definitive Agreement shall provide that each and every
obligation of Geochem to be performed on Closing shall be subject to the
satisfaction prior thereto of the following conditions:

  (a)

the representations and warranties made by AMERIWEST in this LOI and the
Definitive Agreement or given on its behalf hereunder shall be substantially
accurate in all material respects on and as of the closing date with the same
effect as though such representations and warranties had been made or given on


--------------------------------------------------------------------------------


 

and as of the closing date;

        (b)

AMERIWEST shall have performed and complied with all obligations and covenants
required by the Definitive Agreement to be performed or complied with by it
prior to or at Closing; and

        (c)

as of Closing there shall not have occurred any material adverse change to
AMERIWEST, financially or otherwise, which materially impairs the ability to
conduct its business.

8.           Neither AMERIWEST, on the one hand, nor Geochem on the other, will
make any disclosure or public announcements of the proposed transactions, the
Definitive Agreement or the terms thereof without the prior knowledge of the
other, which shall not be unreasonably withheld.

9.           Each party agrees and acknowledges that such party and its
directors, officers, employees, agents and representatives will and may disclose
business information and information about the proposed transaction in the
course of securing financings for AMERIWEST and Geochem and that both parties
and their representatives may be required to disclose that information under
applicable regulatory requirements, if any.

10.          The parties hereby agree that neither will solicit any third party
for the licensing, lease, transfer or sale of any or all their respective
Assets, or solicit opportunities for either party to enter into any discussions
with any third party for the licensing, lease, transfer or sale of any or all of
its respective Assets, for the term of the Definitive Agreement. This section
shall not be read to prohibit the parties from conducting such discussions which
are in the ordinary course of business but is intended to be read as protecting
each of the parties from the other entering into negotiations which would
conflict with the transactions contemplated by this LOI and by the Definitive
Agreement.

11.         This LOI shall be construed in accordance with, and governed by, the
laws of the State of Wyoming, and each party separately and unconditionally
subjects to the jurisdiction of any court of competent authority in the State of
Wyoming, and the rules and regulations thereof, for all purposes related to this
agreement and/or their respective performance hereunder and regardless of
whether or not any business, transaction of business or other connection to the
State of Wyoming is absent.

12.         This LOI sets forth the entire understanding of the parties with
respect to the subject matter hereof and may be modified only by a written
document signed by all parties. The Definitive Agreement will also provide that
it can be modified only by a written document signed by all parties.

13.         The parties shall, upon Closing, prepare, execute and file any and
all documents necessary to comply with all applicable federal and state
securities laws, rules and regulations in any jurisdiction where they are
required to do so.

--------------------------------------------------------------------------------

14.         If any term or provision hereof shall be held illegal or invalid,
this LOI shall be construed and enforced as if such illegal or invalid term or
provision had not been contained herein.

15.         All references to currency in this LOI are references to the lawful
currency of the United States of America.

16.         AMERIWEST, and its successors, assigns or affiliates may, at any
time upon prior consent of Geochem, which consent shall not be unreasonably
withheld, at their sole discretion, assign any or all of their interest in and
to the Definitive Agreement and the Definitive Agreement shall contain such a
term, subject to said successors and assigns assuming all the obligations set
forth under this LOI or the Definitive Agreement. The purpose of this paragraph
is to permit AMERIWEST to engage in a going public, financing or similar
transaction.

DATED EFFECTIVE THIS 13th DAY OF ______________________, 2007

_________________________________
AMERIWEST ENERGY CORP.

The above terms are hereby read, understood, acknowledged and accepted effective
the _________day of______________, 2007.


____________________________
GEOCHEM EXPLORATION, LLC

--------------------------------------------------------------------------------